
	
		I
		111th CONGRESS
		2d Session
		H. R. 6358
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Mack introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a zero percent capital gains rate for individuals and
		  corporations.
	
	
		1.Zero percent capital gains
			 rate for individuals and corporations
			(a)Zero percent
			 capital gains rate for individuals
				(1)In
			 generalParagraph (1) of
			 section 1(h) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (C), by redesignating subparagraphs (D) and (E) and subparagraphs
			 (C) and (D), respectively, and by amending subparagraph (B) to read as
			 follows:
					
						(B)0 percent of the adjusted net capital gain
				(or, if less, taxable
				income);
						.
				(2)Alternative
			 minimum taxParagraph (3) of section 55(b) is amended by striking
			 subparagraph (C), by redesignating subparagraph (D) as subparagraph (C), and by
			 amending subparagraph (B) to read as follows:
					
						(B)0 percent of the adjusted net capital gain
				(or, if less, taxable excess),
				plus
						.
				(3)Repeal of sunset
			 of reduction in capital gains rates for individualsSection 303
			 of the Jobs and Growth Tax Relief Reconciliation Act of 2003 shall not apply to
			 section 301 of such Act.
				(b)Zero percent
			 capital gains rate for corporations
				(1)In
			 generalSection 1201 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (b) as subsection (c), and by striking
			 subsection (a) and inserting the following new subsections:
					
						(a)General
				ruleIf for any taxable year
				a corporation has a net capital gain, then, in lieu of the tax imposed by
				sections 11, 511, 821(a) or (c), and 831(a), there is hereby imposed a tax (if
				such tax is less than the tax imposed by such sections) which shall consist of
				the sum of—
							(1)a tax computed on
				the taxable income reduced by the amount of the net capital gain, at the rates
				and in the manner as if this subsection had not been enacted,
							(2)0 percent of the
				adjusted net capital gain (or, if less, taxable income),
							(3)25 percent of the
				excess (if any) of—
								(A)the unrecaptured section 1250 gain (or, if
				less, the net capital gain (determined without regard to subsection (b)(2)),
				over
								(B)the excess (if
				any) of—
									(i)the sum of the
				amount on which tax is determined under paragraph (1) plus the net capital
				gain, over
									(ii)taxable income,
				plus
									(4)28 percent of the
				amount of taxable income in excess of the sum of the amounts on which tax is
				determined under the preceding paragraphs of this subsection.
							(b)Definitions and
				special rulesFor purposes of this section—
							(1)In
				generalThe terms adjusted net capital gain and
				unrecaptured section 1250 gain shall have the respective meanings
				given such terms in section 1(h).
							(2)Dividends taxed
				at net capital gainExcept as
				otherwise provided in this section, the term net capital gain has
				the meaning given such term in section
				1(h)(11).
							.
				(2)Alternative
			 minimum taxSection 55(b) of such Code is amended by adding at
			 the end the following new paragraph:
					
						(4)Maximum rate of
				tax on net capital gain of corporationsThe amount determined
				under paragraph (1)(B)(i) shall not exceed the sum of—
							(A)the amount
				determined under such paragraph computed at the rates and in the same manner as
				if this paragraph had not been enacted on the taxable excess reduced by the net
				capital gain, plus
							(B)the amount
				determined under section
				1201.
							.
				(3)Technical
			 amendments
					(A)Section 1202(a) of
			 such Code is amended by striking 50 percent and inserting
			 100 percent.
					(B)Section 1445(e)(1)
			 of such Code is amended by striking 35 percent (or, to the extent
			 provided in regulations, 15 percent) and inserting 0
			 percent.
					(C)Section 1445(e)(2)
			 of such Code is amended by striking 35 percent and inserting
			 0 percent.
					(D)Section
			 7518(g)(6)(A) of such Code is amended by striking 15 percent (34 percent
			 in the case of a corporation) and inserting 0 percent
			 .
					(E)Section
			 607(h)(6)(A) of the Merchant Marine Act, 1936, is amended by striking 15
			 percent (34 percent in the case of a corporation) and inserting
			 0 percent.
					(c)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2010.
				(2)WithholdingThe
			 amendments made by subparagraphs (A) and (B) of subsection (b)(3) shall apply
			 to dispositions and distributions after the date of the enactment of this
			 Act.
				
